                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                 8:21CR75

          v.
                                                          PRELIMINARY ORDER
DAVID A. FOREMAN,                                           OF FORFEITURE

                        Defendant.


          This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 29). The Court has carefully reviewed the record in this case and
finds as follows:

          1.    On June 25, 2021, defendant David A. Foreman (“Foreman”) entered into a
plea agreement (Filing No. 28), pleading guilty to Count II of the Indictment and admitting
to the Forfeiture Allegation. Count II of the Indictment charged Foreman with possession
with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1).

          2.    The Forfeiture Allegation of the Indictment sought forfeiture, pursuant to 21
U.S.C. § 853, of $15,288 of United States currency seized from 5050 Spaulding Street,
Omaha, Nebraska, on the basis that it was either (a) used to facilitate the offenses charged
in the Indictment or (b) derived from proceeds obtained directly or indirectly as a result of
the commission of the offenses charged in the Indictment.

          3.    Based on Foreman’s guilty plea and admission, the Court finds Foreman’s
interest in the currency in the amount of $15,288 is forfeited to the United States, and the
government should be entitled to possession of said currency pursuant to 21 U.S.C. § 853.

          4.    A Preliminary Order of Forfeiture Money Judgment should be entered.
IT IS ORDERED:
1.    The government’s Motion for Preliminary Order of Forfeiture (Filing
      No. 29) is granted.
2.    Foreman’s interest in the $15,288 in United States currency seized from 5050
      Spaulding Street, Omaha, Nebraska, is hereby forfeited to the government
      for disposition in accordance with the law, subject to the provisions of 21
      U.S.C. § 853(n)(1).
3.    The government is hereby authorized to seize and hold the $15,288 in United
      States currency in its secure custody and control.
4.    Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
      thirty consecutive days on an official internet government forfeiture site,
      www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
      publication evidencing the government’s intent to dispose of the property in
      such manner as the Attorney General may direct, and notice that any person,
      other than Foreman, having or claiming a legal interest in any of the subject
      property must file a Petition with the Court within thirty days of the final
      publication of notice or of receipt of actual notice, whichever is earlier.

5.    Pursuant to 21 U.S.C. § 853(n)(3), the Petitioner must sign the Petition under
      penalty of perjury and set forth the nature and extent of the Petitioner’s right,
      title, or interest in the $15,288 in United States currency, and any additional
      facts supporting the Petitioner’s claim and the relief sought.

6.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.


Dated this 30th day of June 2021.

                                          BY THE COURT:



                                          Robert F. Rossiter, Jr.
                                          United States District Judge




                                      2
